         Case 2:21-cv-01427-JAM-DMC Document 4 Filed 09/16/21 Page 1 of 3


                                                                              PRO HAG VICE APPLICATION,
 UNITED STATES DISTRICT COURT                                               ECF REGISTRATION AND CONSENT
EASTERN DISTRICT OF CALIFORNIA                                                  TO ELECTRONIC SERVICE,
                                                                                   PROPOSED ORDER



  Simpson University
                                          Plaintiff(s),
                                                              Case No. 2:21 -cv-01427-JAM-DMC
  V.


  Massachusetts Bay Ins. Co.
                                        Defendant(s)


                       Scott David Green

 attorney for                   Simpson University

 hereby petition for admission to practice Pro Hac Vice under the provision of Local Rule

 1 80(b)(2). I understand and consent to ECF Registration and Electronic Service as detailed

 below and I have submitted payment in the amount of $200.00 to the Clerk, U.S. District Court.

 In support of this petition, I state under penalty of perjury that:

          My business address is:

 Firm Name:                                The Law Offices of Scott Green, LLC

Address:                                       P.O. Box 30016



City:                           Chicago

State:                   Illinois                         ZIP Code:         60630
Voice Phone:                (     773      )     270-4704

FAX Phone:                  (773) 219-0334

Internet E-mail:        -       sgreensdawoffices. corn

Additional E-mail:      jeisinggjawoffices.com, qgoldnersdglawoffices.com

I reside in City:                Chicago                  State: Illinois
                                                                    _______________________________


         Case 2:21-cv-01427-JAM-DMC Document 4 Filed 09/16/21 Page 2 of 3

          I was admitted to practice in the     State of Illinois                     (court)
 on         10/31/2013                        (date). I am presently in good standing and
 eligible to practice in said court. A certificate of good standing from the court in my state of

 primary practice is attached to this application. I am not currently suspended or disbarred in

any other court.

          I have C / have not E concurrently or within the year preceding this application made

a pro hac vice application to this court. (If you have made a pro hac vice application to this

court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)




          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court’s ECF

system:

Name:                 Derek Chaiken

Firm Name:           Merlin Law Group

Address:         2049 Century Park East, Suite 650



City:            Los Angeles

State:            California            ZIP Code: _90067

Voice Phone:     (213) 374-0416

FAX Phone:      (818) 945-9801

                ahaikenamrjinIawgroup.:om
            _______




        Case 2:21-cv-01427-JAM-DMC Document 4 Filed 09/16/21 Page 3 of 3


                                    ORDER

Dated: September
          IT IS SO15, 2021
                   ORDERED.        /s/ John A. Mendez
                                   THE HONORABLE JOHN A. MENDEZ
   Dated:
                                   UNITED STATES DISTRICT COURT JUDGE
                                               JUDGE, U.S. DISTRICT COURT
